DETAILED ACTION

Responsive to claim set of 5/20/2022

Claims pending	67-86 
Claims currently under consideration	67-86 


Priority
This application has a filing date of 10/13/2021 and is a CON of 17/150,079 filed 01/15/2021 (now PAT 11186863). 17/150,079 is a CON of PCT/US2020/026456 filed 04/02/2020 PCT/US2020/026456 has PRO 62/913,543 of 10/10/2019 PCT/US2020/026456 has PRO 62/913,542 10/10/2019. PCT/US2020/026456 has PRO 62/910,394 of 10/03/2019. PCT/US2020/026456 has PRO 62/910,397 of 10/03/2019 PCT/US2020/026456 has PRO 62/828,397 of 04/02/2019.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 82-86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al (2017 RCS Advances 7: 39906-13).
He teaches throughout the document and especially the title, signal enhanced rolling circle amplification (RCA) on an electrode. More specifically on the second and third pages of the paper, particularly scheme 1C, He et al discloses a reaction mixture including DNA polymerase that is in contact with a solid support having a polydopamine coating that is bound to a plurality of complexes that include an oligonucleotide primer covalently bound to said polydopamine and is hybridized to a circularized nucleic acid probe. Said reaction mixture further includes a plurality of RCA products covalently bound to the coating and a set of labeled probes. The foregoing reads on claim 82 and appears to read on 84 as well.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 67,71-81,82-86 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15,18,19,23 of U.S. Patent No. 11186863 (referred to hereafter as ‘863) in view of He et al (2017 RCS Advances 7: 39906-13).
	Although the conflicting claims are not identical, they are not patently distinct from each other because, for example, said present claims represent reaction variants of all that is recited in the offending claims of ‘863 or, alternatively overlap in scope to a large extent and, as a result, the overlapping claims would be rendered obvious.
	The following is illustrative.
	For claim(s) 73-75, ‘863 claims the same exonucleases (e.g. see claim(s) 2-7)
	For claim(s) 79, ‘863 claims tannic acid (e.g. see claim(s) 10)
	For claim(s) 86, ‘863 claims PEG (e.g. see claim(s) 19).
	Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify embodiments of ‘863 that fall outside the scope of the present application to select a specifically disclosed embodiment that falls within the scope of the present application because each set of claims concern biochemical reactions catalyzed by the same enzymes. Furthermore, one of ordinary skill in the art would have been motivated to make such a modification because thus are disclosed as “preferred” since the dependent claims of ‘863 “teach toward” Applicant’s presently claimed reactions.
	The offending ‘863 claims differ from the presently rejected claims in not disclosing a polydopamine coating, however He et al successfully deploys such a coating for signal enhancement and amplification and teaches benefits of polydopamine include having an adhesive property in the first paragraph of p 39907.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 67-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 83 recites the limitation "the DNA polymerase" in line 1.  There is insufficient antecedent basis for this limitation in the claim, rendering the metes and bounds uncertain.
Claim 67d, 82 part (i) and 84 part (i) are each drawn to a surface-modifying polymer of monomers comprising dopamine…and epicatechin gallate monomers; claim 70 is drawn to at least one detergent that comprises: sodium dodecyl sulfate…and C12-C15 alcohol ether sulfate. However in accordance with MPEP 2173.05(h), a Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed in the metes and bounds of the claim.
	Moreover, the trademarks: TWEEN™,TRITON™, CHAPS™, and TEEPOL®, are recited in claim 70, however according to MPEP 2173.05(u):  if a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35  U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The metes and bounds of the claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product not only renders a claim indefinite, but would also constitute an improper use of the trademark or trade name.
Claim 84 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the metes and bounds uncertain are as follows.
Claim 84 part (iii) is drawn to a composition comprising a fluid mixture that includes items of “at least one of a detergent, a crowding agent and a set of labeled probes” which is confusing in so far as it is not clear if such recited labeled probes are necessary in order to be embraced by the claim plus one of a detergent or crowding agent or alternatively the claimed fluid mixture only requires one item selected from the group consisting of a:detergent, crowding agent and labeled probes. 
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claims 67 and 84 are rejected as being indefinite as well.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1675